Bigelow, J.
To render a copy of a record of a court in this commonwealth competent evidence in another court within this state, it is not necessary that it should be an exemplified copy under the seal of the court. The rule is otherwise in many of the United States. But in Massachusetts it is sufficient if the copy is attested by the clerk. This rule of evidence is founded on immemorial usage. It was recognized in the early colonial statutes, and again in the Prov. St. of 14 G. 3, §§ 2, 3, and has been since generally acted on in practice. Anc. Chart. 182, 685. Ladd v. Blunt, 4 Mass. 402. Jenkins v. Kinsley, Coleman & Caines, 136. 1 Greenl. Ev. § 501, note.

Exceptions sustained.